DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6, 11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2005/0288669 A1) in view of Mullane (US 6,050,997 A) and Sanders et al. (US 6,039,738 A).
Claim 1. Abdou discloses an occipital fixation assembly (see Fig. 15A), comprising: a first mounting plate (base 1515) configured for placement within a sinus cavity adjacent a rear portion of a skull of a patient, the first mounting plate having a threaded post (post 1520) extending therefrom, the threaded post having external threads (threads that engage nut 1525); a coupling member (occipital attachment 105, rod fixation assembly 110 – see also Figs. 2 and 8A-B, coupler 1530) including an aperture (aperture in coupler 1530 and occipital attachment 105 through which post 1520 extends – see also Fig. 16) configured to receive the threaded post therethrough, the coupling member including an offset extension (rod fixation assembly 110, which is offset from base 1515) disposed in parallel orientation with respect to the threaded post and configured to support a surgical rod thereon (see Fig. 16); and a fixation nut (nut 1525) configured to threadably engage the threaded post, the fixation nut rotatable about the threaded post and translatable therealong, the fixation nut rotatable with respect to the first mounting plate and the coupling member such that rotation of the fixation nut in a predetermined direction brings the first mounting plate and the coupling member toward one another and into secured engagement with the skull of the patient (Figs. 15A-17A; paras. 0078-0079). 
Claim 6. Abdou discloses wherein the offset extension includes a generally elongated slot (slot 815) having a threaded portion (threads 820) configured to receive a set-screw therein (see Fig. 15A) and a non-threaded portion (see portion of slot 815 below threads 820) configured to receive the surgical rod therein (see Fig. 15A), the threaded and non-threaded portions of the offset extension arranged such that when the surgical rod is secured thereto, the surgical rod is oriented perpendicular to the set-screw (Figs. 15A-17A; paras. 0078-0079). 
Claim 11. Abdou discloses wherein the threaded post is integral to the first mounting plate (see Fig. 15A) (Figs. 15A-17A; paras. 0078-0079). 
Claim 14. Abdou discloses wherein the threaded post further includes a portion without threads (unthreaded portion of post 1520 adjacent base 1515 – see Fig. 15A), the portion being closest to the first mounting plate (Figs. 15A-17A; paras. 0078-0079).
Abdou fails to disclose that the threaded post has internal threads (claim 1), wherein the external threads are non-continuous extending partially along an outer circumferential surface of the threaded post (claim 1), and wherein the internal threads are configured to receive a threaded end of a surgical device (claim 2).
However, it is noted that the threaded post (post 1520) of Abdou includes an internal drive feature at its upper end (see Fig. 15A).  It is also noted that the first mounting plate (base 1515) of Abdou can have a variety of shapes and may be offset from the threaded post (post 1520) (see para. 0083).
Mullane teaches that a threaded post (toggle bolt 42 has threads 120) includes an internal drive feature at its upper end, wherein the internal drive feature includes internal threads (threaded interior bore 122) in addition to a hexagonal cross section 
Sanders et al. teach a threaded post (retaining section 40) having external threads (external thread 62), wherein the external threads are non-continuous (threads are interrupted by parallel flats 88 and 90) extending partially along an outer circumferential surface of the threaded post, wherein the threaded post is received in an aperture (slot 38) of a coupling member (retainer member 32), wherein the aperture of the coupling member has parallel sides that engage parallel flats on the threaded post such that relative rotation between the threaded post and the coupling member is prevented (see col. 4, ll. 7-13) (Figs. 1 and 2).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the threaded post of Abdou such that it also includes internal threads (claim 1), wherein the internal threads are configured to receive a threaded end of a surgical device (claim 2) in the form of a locking bolt, as suggested by Mullane, as such can rest against the fixation nut of Abdou in order to ensure that all components stay locked in place, thereby preventing unwanted relative motion of the components.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the threaded post of Abdou to have parallel flats such that the external threads are non-continuous extending partially along an outer circumferential surface of the threaded post (claim 1) and modify the aperture in coupler 1530 to have parallel sides that engage parallel flats, as taught by Sanders et .
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2005/0288669 A1) in view of Mullane (US 6,050,997 A) and Sanders et al. (US 6,039,738 A) as applied to claim 1 above, and further in view of Bert (US 2006/0264932 A1).
Abdou, Mullane, and Sanders et al. fail to teach wherein a first barb is operably disposed on a top surface of the first mounting plate and a second barb is operably disposed on a bottom surface of the coupling member (claim 3), wherein the first and second barbs are configured to anchor into an inside of the skull and outside of the skull, respectively, to minimize respective rotation of the first mounting plate and coupling member when the fixation nut is rotated about the threaded post (claim 4).
	Bert teaches that a first mounting plate (head 16) includes a threaded post (shaft 14) and a first barb (retainer 20) disposed on its top surface (face 18), wherein the first barb is shaped such that it engages adjacent tissue to resist rotation of the first mounting plate relative to the tissue (see para. 0023) (Fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tissue engaging surfaces of the first mounting plate claim 3), wherein the first and second barbs are configured to anchor into an inside of the skull and outside of the skull, respectively, to minimize respective rotation of the first mounting plate and coupling member when the fixation nut is rotated about the threaded post (claim 4), as suggested by Bert, in order to resist rotation of the first mounting plate and the coupling member relative to the tissue to which they are engaged.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2005/0288669 A1) in view of Mullane (US 6,050,997 A) and Sanders et al. (US 6,039,738 A) as applied to claim 1 above, and further in view of Gournay et al. (US 2006/0106382 A1).
Claim 10. Abdou discloses wherein the threaded post further includes a non-threaded portion (unthreaded portion of post 1520 adjacent base 1515 – see Fig. 15A) adjacent to the first mounting plate (Figs. 15A-17A).
Abdou, Mullane, and Sanders et al. fail to teach wherein the non-threaded portion defines a non-threaded relief configured to receive one end of a second surgical device for grasping the threaded post (claim 10). 
Gournay et al. teach that a threaded post (shaft 5) can include a non-threaded relief (non-threaded narrow neck below threads and adjacent base 19) that can be configured to receive a surgical device for grasping the threaded post (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the threaded post of Abdou such that the non-threaded claim 10), as suggested by Gournay et al., as doing so merely involves the change in size of a component (decreasing the diameter).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773